DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 24 June 2022 in reference to application 16/915,160.  Claims 1-18 are pending and have been examined.

Response to Amendment
The amendment filed 24 June 2022 has been accepted and considered in this office action.  Claims 1, 3, 10, and 12 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 24 June 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Wasserblat teaches a method to correct for packet loss in an audio signal in automatic speech recognition systems comprising rescoring of phoneme probability calculations for a section of the audio signal (abstract), comprising the steps of 
accumulating probabilities for a given word in a lexicon using the highest scoring tokens for every frame of the audio signal (0056-64, word decoding using Viterbi decoding, sounds mapped to phoneme sequence using accumulated joint probabilities); 
determining when the probabilities for the given word are statistically significant (0090, N-best lattice may be used, so if within top n results, they are statistically significant); 
reporting matches when the probabilities are statistically significant (0090, n-best list of results may be returned); 
normalizing values of probabilities that are not statistically significant (0064, pruning of unlikely paths from word lattice); and 
rescoring the probabilities for the given word (0078, context model may generate a normalized confidence score).
However the prior art of record does not teach or fairly suggest the limitations of “normalizing values of probabilities that are not statistically significant by replacing values for sections of the audio signal comprising packet loss.”  Therefore claim 1 is allowable.  

Claim 10 contains similar limitations as claim 1 and therefore is allowable as well.

Claims 2-9 and 11-18 depend on and further limit claims 1 and 10 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655